Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered January 31, 2005, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rotker, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court properly declined to suppress the complainant’s identification testimony. Contrary to the defendant’s contentions, the photo array that was shown to the complainant was not unduly suggestive, as the individuals in the photo array were sufficiently similar in appearance to the defendant (see People v Lee, 96 NY2d 157, 163 [2001]; People v Wright, 297 AD2d 391 [2002]; People v Guzman, 220 AD2d 614 [1995]; People v Hoehne, 203 AD2d 480 [1994]; People v Robert, 184 AD2d 597 [1992]). Mastro, J.P., Fisher, Carni and McCarthy, JJ., concur.